DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Stauffer et al (US20130198582A1). A system and method is provided for encoding k input symbols into a longer stream of n output symbols for transmission over an erasure channel.
Response to Amendment
This Office Action is in response to the amendment filed 01/08/2021.
Claims 1-2, 7-8 are currently amended claims. Claims 1-12 are pending and considered.
Response to Argument
Applicant’s argument, see pages 6-11 of the Remark filed 1/8/2021, with respect to claims over prior arts have been fully considered and are persuasive, further in view of the examiner’s amendments below. Upon examiner’s updated search on the features recited in the claims, examiner believes the case is in condition for allowance. Therefore the rejection under 35 U.S.C. 103 of claims 1-12 has been withdrawn.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 (similarly claim 7) identifies the uniquely distinct features “applying a first hash function on the converted numerical data strings, to get a first output string, wherein the first hash function comprises concatenation of the input string and the hash key to obtain a first concatenated string, concatenation of the first concatenated string with the salt to obtain a hash string, and generation of a reverse string from the hash string to get the first output string and wherein with the concatenation of the input string and the hash key a smaller one of the input string and the hash key is repeated until all of a larger one of the input string and the hash key is used to obtain a first concatenated string”; “extracting a set of values from an image using numerals from the first output string as coordinates to utilize with a second hash function”; “applying the second hash function on the extracted set of values from the image to get a second output string”; “truncating the second output string to a predetermined number of bits; and splitting the truncated second output string into multiple data strings, and applying a third hash function on the split data strings to get a hash value output”. 
The prior art, Ishii et al (US20100074443A1) discloses apparatus and methods of image encryption. In particular Ishii discloses conversion of encryption key into numerical binary data, hash transformation and conversion of pixel value of image according to xy coordinates.
The prior art, Nakano et al (US20030152222A1) discloses copyright system and method for performing hash function of using inputs with concatenated strings and key. In particular, 
The prior art, Albu et al (US20110299785A1) discloses system and method of motion detection techniques by comparing the hashes from images. In particular, Albu teaches performing hash function of a pixel value of an image to determine possible hash window between images to match the images. 
The prior art, Arya et al (US20150039902A1) discloses device and method of an obfuscation application to translate bits of a hashed value into reordered bit unit groupings sized according to a numeric base of a digital cypher. In particular Arya teaches obfuscation application with truncation module to generate a truncated digest and a sparse bit selection module to generate a translated digest as final output.
The prior art, Harmanci et al (US20130039584A1) discloses system and method of image search by using content adaptive hash lookups. In particular, Harmanci teaches identifying interest point from an image and identifying values of image for hash table in finding a robust interest point in order to store and retrieve large quantities of data using content adaptive hash lookups for detecting near-duplicate images.
The prior art, Stauffer et al (US20130198582A1) discloses method for generating supercharged codes. In particular Stauffer teaches concatenation using XOR operation of shorter length code with longer length code to generate supercharged code to be used to provide packet-level protection so that the original input symbols can be recovered.

Regarding the dependent claims: dependent claims 2-6, 8-12 are also allowed for incorporating the allowable feature recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendment
The application has been amended as follows: 

Authorization for this examiner’s amendment was given in an interview with Gunnar Leinberg (585-270-2103) on 2/11/2021 and further communication on 2/19/2021.

PLEASE AMEND THE CLAIMS AS FOLLOWS:

1.	(Currently Amended) A method for hashing a data string using an image, the method comprising: 
converting each of an input string, a hash key of a predefined length, and a salt of a predefined length associated with the input string into numerical data strings;
applying a first hash function on the converted numerical data strings, to get a first output string, wherein the first hash function comprises:
concatenating of the input string and the hash key to obtain a first concatenated string; [[,]] 
concatenating of the first concatenated string with the salt to obtain a hash string; [[,]]and
generating of a reverse string from the hash string to get the first output string and wherein with the concatenation of the input string and the hash key a smaller one of the input string and the hash key is repeated until all of a larger one of the input string and the hash key is used to obtain [[a]] the first concatenated string; 

applying the second hash function on the extracted set of values from the image to get a second output string;
truncating the second output string to a predetermined number of bits; and 
splitting the truncated second output string into multiple data strings, and applying a third hash function on the split data strings to get a hash value output in order to provide a higher number of bits as output with minimum bits of salt.  

2.	(Currently Amended) The method of claim 1, wherein the applying the first hash function comprises:
performing a bit by bit concatenation of the converted numerical data strings associated with the input string and the hash key to generate [[a]] the first concatenated string;
performing a bit by bit concatenation of the generated first concatenated string and the converted numerical data string associated with the salt to generate [[a]]the hash string;
generating a reverse of the hash string; and
performing a two bit by two bit multiplication of the hash string and the reverse of the hash string to get the first output string.


selecting two bits from the first output string, for x coordinate;
selecting next two bits from the first output string, for y coordinate;
extracting the set of values from the x and y coordinate of the image; and
repeating the selecting two bits, the selecting next two bits, and the extracting for subsequent bits from the first output string.

4.	(Original) The method of claim 3, wherein the applying a second hashfunction comprises concatenating the extracted set of values to generate the second output string.

5.	(Original) The method of claim 3, wherein the set of values comprises anRGB value and a pixel value.

6.	(Original) The method of claim 1, wherein the applying a third hash function comprises performing a bit by bit concatenation of the multiple data strings to get the hash value output.

7.	(Currently Amended) A data string hashing device comprising:
at least one processor; and
the at least one processor 
convert each of an input string, a hash key of a predefined length, and a salt of a predefined length associated with the input string into numerical data strings using a converter component;
apply a first hash function on the converted numerical data strings to get a first output string using a hashing component, wherein the first hash function comprises:
concatenating of the input string and the hash key to obtain a first concatenated string; [[,]]  
concatenating of the first concatenated string with the salt to obtain a hash string; [[,]]  and 
generating of a reverse string from the hash string to get the first output string and wherein with the concatenation of the input string and the hash key a smaller one of the input string and the hash key is repeated until all of a larger one of the input string and the hash key is used to obtain [[a]] the first concatenated string;
extract a set of values from an image using numerals from the first output string as coordinates using the hashing component to utilize with a second hash function;
the second hash function on the extracted set of values from the image to get a second output string using the hashing component;
truncate the second output string to a predetermined number of bits using the hashing component; and
split the truncated second output string into multiple data strings and apply a third hash function on the split data strings to get a hash value output using the hashing component in order to provide a higher number of bits as output with minimum bits of salt.

8.	(Currently Amended) The device of claim 7, wherein the applying a first hash function comprises:
perform a bit by bit concatenation of the converted numerical data strings associated with the input string and the hash key to generate [[a]] the first concatenated string using the hashing component;
perform a bit by bit concatenation of the generated first concatenated string and the converted numerical data string associated with the salt to generate [[a]]the hash string using the hashing component;
generate a reverse of the hash string using the hashing component; and
perform a two bit by two bit multiplication of the hash string and the reverse of the hash string to get the first output string using the hashing component.


select two bits from the first output string for x coordinate using the hashing component;
select next two bits from the first output string for y coordinate using the hashing component;
extract the set of values from the x and y coordinate of the image using the hashing component; and
repeat the select two bits, the select the next two bits and the extract the set of values for subsequent bits from the first output string.

10.	(Original) The device of claim 9, wherein the applying a second hash function comprises concatenating the extracted set of values to generate the second output string using the hashing component.

11.	(Original) The device of claim 9, wherein the set of values comprises anRGB value and a pixel value.

12.	(Original) The device of claim 7, wherein the apply a third hash function comprises performing a bit by bit concatenation of the multiple data strings to get the hash value output using the hashing component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436

Primary Examiner, Art Unit 2436